
	

113 S2817 IS: Helping Innovation and Reviving Entrepreneurship Act of 2014
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2817
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To assign the Office of Strategic Planning and Policy Analysis of the Federal Communications
			 Commission the responsibility of bringing institutional focus to the
			 important function of
			 approving new technologies and improving regulatory certainty at the
			 Commission.
	
	
		1.Short title
			This Act may be cited as the
		  Helping Innovation and Reviving Entrepreneurship Act of 2014 or the HIRE Act.2.New technologies and services(a)In generalSection 7 of the Communications Act of 1934 (47 U.S.C. 157) is amended by adding at the end
			 the following:(c)Office of Strategic Planning and Policy Analysis(1)DefinitionIn this subsection, the term Office means the Office of Strategic Planning and Policy Analysis of the Commission.(2)Duties relating to new technologies and servicesThe Office  shall—(A)take steps to ensure that the Commission complies with each deadline under subsection (b);(B)review each regulation proposed by the Commission and analyze the impact of the regulation on
			 innovation, economic growth, and job creation; and(C)perform any other duty assigned by the Commission.(3)Staffing(A)Consultation with staffThe Office shall consult with staff from the following offices and
			 bureaus of the Commission as necessary to carry out the duties of the
			 Office under paragraph (2):(i)The Office of Engineering and Technology.(ii)The Office of Communications  Business Opportunities.(iii)Any other office or bureau the Office determines appropriate.(B)No increase in number of full-time employeesNothing in subparagraph (A) shall be construed to authorize the Commission to increase the total
			 full-time equivalent number of employees of the
			 Commission to provide consultation to the Office.(d)Report on deadlinesIf the Commission fails to comply with a deadline under subsection (b) with respect to a petition,
			 application, or proceeding, not later than 7 days after the deadline and
			 every 14 days thereafter until the Commission complies with the deadline,
			 the Commission shall publish and
			 submit to  the chairperson and ranking member of the Committee on Energy
			 and Commerce of the House of Representatives and the chairperson and
			 ranking member of the Committee on Commerce, Science, and Transportation
			 of the Senate a letter that—(1)identifies the petition, application, or proceeding;(2)specifies the deadline; and(3)describes the reason for the delay..(b)Effective date; applicability; no additional appropriations(1)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 90 days after the date
			 of
			 enactment of this Act.(2)Applicability(A)In generalThe requirements under subsections (c) and (d) of  section 7 of the Communications Act of 1934 (47
			 U.S.C. 157), as added by subsection (a),
			 shall	apply with respect to any petition or application that is filed,
			 any proceeding that is initiated, and any regulation that is  proposed, on
			 or after the effective date described in paragraph (1) of this subsection.(B)Pending petitions, applications, and proceedingsThe requirements under subsections (c) and (d) of  section 7 of the Communications Act of 1934 (47
			 U.S.C. 157), as added by subsection (a),
			 shall	apply with respect to any petition, application, or proceeding that
			 is pending on the effective date described in paragraph (1) of this
			 subsection as if the petition or application had
			 been filed, or the proceeding had been initiated, on that date.(3)No additional appropriations authorizedNothing in this section or the amendment made by this section shall be construed to increase the
			 amount of appropriations that are
			 authorized to be appropriated to the Federal Communications Commission for
			 any fiscal year.
